Title: Abigail Adams 2d to Elizabeth Cranch, 13 February 1779
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



My Dear Myrtilla
Plymouth Feb. 13 1779

It is now past ten however I will write you a few lines as I flatter myself they will be axcepttable, for you know we ar too apt to judge others by our own feelings.
I will ask you one question whetheir if you have an opportunity to write me you dont imbrace it if you dont happen to be in dept debt? If we ware too or three hundred miles distant I could expect to hear as often from you as I do now espeshely if there was not a wide ocean between us.
I spend my time very agreeably hear, how could I do otherwise in the company of Mrs. Waren and her agreeable Sons; Miss Polly Otis is to spend the Spring hear. I have a secret hope that Mamma does not intend to send for me yet tho I dearst not say so beceaus I know she must be very lonesome. When ever she command me to leive Plymouth I shall obey.

I must now bid you adeiu for it is quite time my Eyes ware closed to sleep. Do write me soon and belive me to be what I rearly really am, your Sincere friend,
Mercella

